 

  
 

UNITED STATES DISTRICT COURT
SOURTHERN DISTRICT OF NEW YORK

of
os
og
ES
a
Z

!
i
I

lethal teen ea ar Te

STEPHANIE JOHNSON,

DT

AARCALEY FOLEDI

 

F

 

 

Plaintiff,

-versus- No. 16 Civ. 9561

CITY OF NEW YORK, et al.

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Before the Court is a joint submission requesting a ruling
on disputes regarding proposed redactions from medical records
(dkt. no. 78) and plaintiff’s motion requesting leave to amend
the Joint Pre-Trial Order (“JPTO”) (dkt. no. 77).

With respect to the first motion, the proposed redactions
marked in black and red shall be redacted. The proposed red
redactions (which marked areas of dispute) are not admissible
under Fed. R. Evid. 803(4) because they are allegations of
fault, not statements made for the purpose of diagnosis.
Counsel shall assure that all redactions are complete, including
those on Exhibit 10 at page DEF51, where it appears that the
“mis” in “mistreated” is not covered by the redaction.

The motion to amend the JPTO to change the theory of
liability against Roberto Gutierrez is denied. A direct
excessive force claim is different from a supervisory liability

claim. Today is the last business day before trial; it is too

 

 
late to change the theory of liability. This defendant will be

prejudiced by a change of theory at the eleventh hour.

Accordingly, the theory may not be changed at this late date.

Dated: New York, New York
January 24, 2020

 

LORETTA A. PRESKA
Senior U.S. District Judge

 
